REINHARD, Judge.
Defendant appeals from his conviction by a jury for manufacturing marijuana, § 195.020.1, RSMo 1986, for which he was sentenced, in accordance with the jury’s assessment, to five years’ imprisonment. We affirm.
Defendant confessed to growing several marijuana plants on or near property owned by his girl friend. The evidence established that over fifty marijuana plants were growing in a secluded man-made clearing in a wooded area on the property and that the ground near the plants was free of debris, had been freshly turned and contained granules of fertilizer. Paths, *493fertilizer bags, water jugs and potting containers were found in the area.
Movant’s only point on appeal is that the verdict directing instruction given by the court is erroneous “because the instruction did not adequately advise the jury of all of the elements of the charged offense of manufacturing marijuana in that the instruction should have required [defendant] acted knowingly with respect to the manufacture of marijuana.”
The pertinent part of the instruction given follows:
If you find and believe from the evidence beyond a reasonable doubt:
First, that on or about the 11th day of August, 1986, in the County of St. Francois, State of Missouri, the defendant manufactured by cultivation, marijuana, and
Second, that defendant was aware of the nature and character of the substance,
then you will find the defendant guilty of manufacturing marijuana.1
The elements of manufacturing marijuana are: 1) manufacture of marijuana with 2) awareness that it is marijuana. See State v. Netzer, 579 S.W.2d 170, 175-76 (Mo.App.1979); State v. Brown, 750 S.W. 2d 715, 717 (Mo.App.1988).
Defendant’s point is without merit.
Judgment affirmed.
CRANDALL, P.J., and CRIST, J., concur.

. We note the Supreme Court, by order dated March 9, 1989, has approved and adopted a pattern instruction for the manufacture (grow-mg) of marijuana. This instruction, MAI-CR3d 332.18, must be used and followed on and after July 1, 1989.